IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44560

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 427
                                                )
       Plaintiff-Respondent,                    )   Filed: April 13, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DANIELLE LEE WILLIAMSON,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of twelve years, with a minimum
       period of confinement of three years, for felony eluding, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Danielle Lee Williamson pled guilty to felony eluding, Idaho Code § 49-1404(2), with a
persistent violator enhancement, I.C. § 19-2514. The district court imposed a unified sentence of
twelve years, with a minimum period of confinement of three years. Williamson appeals,
contending that her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Williamson’s judgment of conviction and sentence are affirmed.




                                                   2